UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2092



CHUAN PENG CAI,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-353-883)


Submitted:   April 8, 2005                 Decided:   April 29, 2005


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yueh-Mei Wu Rowan, ROWAN & ASSOCIATES, P.C., Fairfax, Virginia, for
Petitioner.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Jennifer L. Scheller,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Chuan Peng Cai (“Cai”), a native and citizen of China,

petitions for review of the Board of Immigration Appeals’ (Board)

order denying him asylum, withholding of removal, and protection

under the Convention Against Torture.*

          We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”     Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

483-84 (1992)).   We have reviewed the evidence of record, the

immigration judge’s decision, and the Board’s order and find

substantial evidence supports the conclusion that Cai failed to

establish the past persecution or well-founded fear of future

persecution necessary to establish eligibility for asylum.    See 8

C.F.R. § 1208.13(a) (2004) (stating that the burden of proof is on

the alien to establish eligibility for asylum); Elias-Zacarias, 502

U.S. at 483 (same).       Moreover, because Cai cannot sustain his

burden on the asylum claim, he cannot establish his entitlement to

withholding of removal.    See Camara v. Ashcroft, 378 F.3d 361, 367

(4th Cir. 2004) (“Because the burden of proof for withholding of

removal is higher than for asylum--even though the facts that must


     *
      Cai does not seek review of that part of the order that
denied protection under the Convention Against Torture. Therefore,
he has abandoned any such claim. See United States v. Al-Hamdi,
356 F.3d 564, 571 n.8 (4th Cir. 2004); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

                                - 2 -
be proved are the same--an applicant who is ineligible for asylum

is necessarily ineligible for withholding of removal under [8

U.S.C.] § 1231(b)(3).”).

          Accordingly, we deny Cai’s petition for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -